Citation Nr: 0301520	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  98-02 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral knee disability.  

(The issues of entitlement to service connection for 
bilateral knee disability, for peripheral neuropathy and 
for a cervical spine disability and will be the topics of 
a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 
1971 and from April 1974 to December 1992.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from July 1996 and August 1998 rating 
decisions of the San Juan, Puerto Rico, Regional Office 
(RO) of the Department of Veteran's affairs (VA).  

On the VA Form 9, dated in September 1997, the veteran 
indicated that he wished to provide testimony at a hearing 
before the Board.  However, he withdrew that request as 
indicated by his VA Form 9, dated in May 2000 by which he 
indicated that he did not wish to provide testimony before 
the Board, but wanted to be scheduled for a local hearing.  
The veteran was afforded the opportunity to provide 
testimony at a July 2000 RO hearing.  However, at that 
time, he chose to offer testimony only with respect to the 
issue of individual unemployability.  

The Board is undertaking additional development regarding 
the issues of entitlement to service connection for a 
cervical spine disability and peripheral neuropathy 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  Service connection was previously denied for arthritis 
of the knees in a July 1996 rating decision.  

2.  The veteran was notified of that determination by a 
letter dated later in July 1996.  

3.  The veteran did not perfect his appeal with respect to 
the July 1996 denial of service connection.  

4.  The evidence received into the record since the July 
1996 denial of service connection consists of VA, private 
and military medical reports that indicate radiographic 
evidence of osteoarthritis of the knees and a diagnosis of 
chondromalacia patella.  

5.  This evidence is new, as it was not previously of 
record, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The July 1996 rating decision that denied service 
connection for arthritis of the knees is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.1103 (2001).

2.  New and material evidence has been received to reopen 
the claim of entitlement to service connection for 
bilateral knee disability.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Entitlement to service connection for arthritis of the 
knees was denied in a July 1996 rating decision.  The 
veteran was notified of that determination by 
correspondence dated later that month.  The veteran in a 
December 1996 statement in support of claim made reference 
to the July 1996 rating decision in which service 
connection was denied for the knee condition.  He stated 
that at that time, he was claiming entitlement to service 
connection for arthritis of the knee, that was not found.  
The veteran continued:  

"Now I found out exactly what my 
condition is and I am enclosing new 
evidence to be evaluated as service-
connected with my condition...."

The evidence submitted by the veteran at that time, 
consisted of reports of private treatment.  An October 
1996 report shows the right knee was remarkable for 
minimal effusion and that there were mild to moderate 
chondromalacia patellar changes.  A December 1996 report 
shows diagnoses including knee osteoarthritis with lateral 
instability; rule out internal knee derangement versus 
chondromalacia.  

Again in a VA Form 9, dated in September 1997 and received 
in October of that year, the veteran claimed entitlement 
to service connection for osteoarthritis of the knee with 
lateral instability, internal derangement with 
chondromalacia of the patella.  The RO in an August 1998 
rating decision, determined that new and material evidence 
had not been received to reopen the claim of entitlement 
to service connection for arthritis of the knees.  

New and Material Evidence Claim Filed Prior to August 29, 
2001

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096 (2000);  see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  VA regulations have also been revised as 
a result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) and is effective from 
November 9, 2000, except that the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) apply to any 
claim to reopen a finally decided claim received on or 
after August 29, 2001).

In this regard, the Board observes that the VCAA appears 
to have left intact the requirement that a claimant must 
first present new and material evidence in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. § 
5108 before the Board may determine whether the duty to 
assist is fulfilled and proceeding to evaluate the merits 
of that claim.  It is specifically noted that nothing in 
the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 
38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation 
provisions affecting the adjudication of claims to reopen 
a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the veteran's claim to reopen his 
previously denied claim of service connection for 
bilateral knee disability was received prior to that date, 
those regulatory provisions do not apply.

The Board finds no prejudice to the veteran in this case 
by proceeding with the adjudication of the issue of 
whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral knee disability.  The RO has complied with the 
notice and duty to assist provisions of the VCAA.  
Specifically, the veteran and his representative were 
advised by the RO of the information required to 
substantiate his claim, and thus, the Board may proceed 
with its appellate review.  In this regard, the Board 
notes that in the statement of the case, the appellant was 
provided with information regarding the evidence needed to 
substantiate his claim.  Additionally, in a September 2001 
letter, he was provided with specific information 
concerning the VCAA.  The Board is not aware of the 
existence of additional relevant evidence in connection 
with the claim on appeal.  Therefore, the Board may 
proceed with its appellate review without prejudice to the 
veteran.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)); Bernard v. Brown, 4 Vet. App. 384 
(1993).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As previously 
pointed out, in a July 1996 decision, the veteran was 
denied service connection for bilateral knee disability.  
This decision is final.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.1100 (2001).

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has 
been disallowed.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).

The Court has held that VA must reopen a claim when "new 
and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim.  
Stanton v. Brown, 5 Vet. App. 563, 566 (1993).  The 
standards regarding the issue of finality have been 
reviewed and upheld.  Reyes v. Brown, 7 Vet. App. 113 
(1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 
171 (1991), which limited the reopening of previously 
denied claims based upon "a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  
See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions 
to reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. 
§ 3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the 
claim is well grounded to proceed to the merits, but only 
after ensuring that the duty to assist had been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  
However, as noted above, on November 9, 2000, the 
President signed into law the VCAA which eliminated the 
requirement of a well-grounded claim.  

With respect to the issue of materiality, the Court has 
held that the newly presented evidence need not be 
probative of all the elements required to award the claim 
but that the evidence must tend to prove the merits of the 
claim as to each essential element that was a specified 
basis for the last final disallowance of the claim.  Evans 
v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot 
be new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 
F.3d 1343 (2000).  

Evidence Received Prior to July 1996 

The principal reason for the denial of service connection 
for osteoarthritis of the knees in July 1996 was the 
absence of definitive evidence of osteoarthritis in the 
record at that time.  The veteran's service medical 
records show treatment for knee pain from the mid-1980s 
through 1992.  A May 1990 report shows the presence of 
degenerative joint disease was considered.  In addition, 
the January 1993 retirement examination shows that the 
veteran had a diagnosis of degenerative joint disease of 
the knees.  However, the service medical records do not 
show that this diagnosis was confirmed by radiographic 
evidence.  This fact was deemed very significant, 
especially in view of the absence of X-ray evidence of 
arthritis on the initial VA examination in June 1996.  

Evidence Received Since July 1996 

Since the July 1996 denial of benefits, numerous reports 
from VA, private and military medical providers have been 
submitted on behalf of the veteran's claim.  Of 
significance is an October 1996 radiographic report 
received in December of that year.  As noted above, this 
report indicates evidence of degeneration changes was 
demonstrated on X-ray examination.  Likewise, the veteran 
was found to have mild to moderate chondromalacia patellar 
changes.  This evidence is new inasmuch as it was not 
previously of record.  In addition this new evidence is 
not merely cumulative in nature, but is relevant and 
probative to the issue at hand.  

In addition, as noted above, the December 1996 statement 
was received from C. A. Pantojas, M.D., the veteran's 
private rheumatologist, who stated that after examining 
the above-noted x-rays, reached the conclusion that the 
veteran had knee osteoarthritis with lateral instability, 
possible internal derangement vs. chondromalacia patella.  

In addition, reports of military treatment from Gorges 
Army Community Hospital contain the diagnosis of 
chondromalacia.  For example, medical records in April 
1995 and August 1996 reflect that diagnosis.  Furthermore, 
an undated medical report contains the diagnosis of mild 
degenerative joint disease in addition to chondromalacia 
patella.  

Significantly, the evidence received into the record since 
the July 1996 rating decision addresses the defect in the 
record noted in the previous denial of service connection.  
In particular, there is currently radiographic evidence of 
osteoarthritis of the knees that did not exist at the time 
of the previous rating decision.  This new evidence 
satisfies the deficiency found in the prior denial of 
service connection.  Thus, it is so significant that they 
must be viewed in the context of the other evidence in 
order to reach a fair determination on the merits of the 
veteran's claim.  See §38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  As "new and material" evidence 
has been received, the claim is reopened.  

The Board will now undertake additional development on the 
issue of service connection for a bilateral knee 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing the 
service connection. issue.



ORDER

New and material evidence has been received to reopen the 
claim of entitlement to 
service connection for bilateral knee disability.  To this 
extent, the appeal is granted.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

